FILED
                            NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EDUARDO AGUILAR ROMAN,                           No. 08-55729

               Petitioner - Appellant,           D.C. No. 2:07-cv-03611-RGK

  v.
                                                 MEMORANDUM *
JOHN F. SALAZAR, Acting Warden
substituted for M. Muntz,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Eduardo Aguilar Roman appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Roman contends that the Governor’s 2005 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011)

(per curiam). Because Roman raises no federal procedural challenges, we affirm.

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                    08-55729